DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 1, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Dolinski 2017/0237287).
Regarding Claim 1; Dolinski discloses an electrical power distribution system (system automatically transferring loads and isolate and reconnect an ATS from an electrical bus—para.’s 0065, 0075 or 0087) comprising: a power bus (electrical bus—as set forth by 0065); a bypass unit comprising a power transfer switch coupled to a load; a first unit comprising a first disconnect switch configured to couple the power bus to the power transfer switch; and a second unit comprising a second disconnect switch configured to couple the power bus to the power transfer switch (as depicted by Fig.’s 6A-8--whereas bypass unit is defined by an autonomous redundant switch-200 comprising ATS modules(s) defining first and second unit(s) 201, 202 respectively to automatically transfer electrical loads, and each of the units provided with a center-off position to disconnect the load from the source, an isolated position to disconnect transfer switch mechanism-218 from interconnecting bus-203—as set forth by para. 0065 and further set forth by para.’s 0048-0050), wherein the power transfer switch of the bypass unit is configured to selectively couple the first unit to the load or the second unit to the load (as set forth by para.’s 0048-0050, 0071-0072 and 0074-0075 via controller 207 to control 201 and 202), wherein, when the first disconnect switch is closed and the power transfer switch couples the first unit to the load, the second disconnect switch is open to electrically isolate the second unit from the load and the first unit, and wherein, when the second disconnect switch is closed and the power transfer switch couples the second unit to the load, the first disconnect switch is open to electrically isolate the first unit from the load and the second unit (as set forth by para. 0071-0072 and 0074-0075--wherein atleast emergency contacts of the first unit-201 are open and cannot be closed when the normal contacts of the second unit -202 are closed; and when the normal contacts of the first unit -201 are closed then the emergency contacts of the second unit-202 cannot be closed; whereas via controller 207, each ATS is selectively isolated and connected).  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5-6, 8-10, 12, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Dolinski 2017/0237287).
Regarding Claim 5; Dolinski discloses the electrical power distribution system of Claim 1, further comprising at least one structure with defined spaced-apart internal compartments that hold the bypass unit, the first unit and the second unit in different ones of the defined spaced-apart internal compartments, wherein the first unit comprises a first front door with a first disconnect operator handle operably coupled to the first disconnect switch, wherein the second unit comprises a second front door with a second disconnect operator handle operably coupled to the second disconnect switch (as depicted by Fig.’s 4-5 and 8—whereas each of the first and second unit comprises structure having wheels 229 on rails 228 and racked in/out internal compartments when a door is open via handle 212 to connect the stabs and the bus—as set forth by para. 0056), and wherein the electrical power distribution system comprises interlocks that (a) prevent racking when either the first disconnect switch is closed or the first unit is coupled to the load and (b) prevent racking when either the second disconnect switch is closed or the second unit is coupled to the load (as suggested by interlocks to prevent racking at para.’s 0041, 0079, 0081).  Except, Dolinski does not explicitly disclose the interlocks when the door(s) from opening when preventing racking.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mechanical Interlocks to prevent opening the door since it was known in the art that electrical shorting the load will be prevented.

Regarding Claim 8; Dolinski discloses the electrical power distribution system of Claim 1, except, explicitly wherein the electrical power distribution system is a motor control center (MCC), and wherein the first and second units comprise motor starters.  However, the system may be employed as an MCC with motor starters so as to enhance motorized racking with automatic controls, as set forth by para. 0082 and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim(s) 7 and 9; Dolinski suggests the electrical power distribution system of Claim 1, wherein the first disconnect switch includes a first circuit breaker and the second disconnect switch includes a second circuit breaker, and wherein the first and second circuit breakers are electrically interlocked, such that only one of the first and second circuit breakers can be closed at any one time, wherein the first and second units are operatively connected and configured toIn re: Robert A. Morris Serial No.: 16/911,557Page 4cause a first one of either the first circuit breaker or the second circuit breaker to trip to an open state when a second one of the first circuit breaker or the second circuit breaker is closed to allow only a single one of the first or second circuit breaker to be in an on state at any one time (as set forth by para.’s 0086--whereas the first and second units may include a circuit breaker and Fig.’s 6A-6B and 19A-19D discloses the unit(s) as electrically interlocked—as set forth by para. 0081; and selective switching between the two units as already disclosed by para. 0065 and 0070-0071).  Except Dolinski does not explicitly disclose the electrical interlocking and selectively optional tripping of the circuit breakers.  However,  para. 0086 discloses the system as equally applicable to a circuit breaker which will allow for enhanced circuit protection including current and voltage sensing, and automatic tripping, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 10; Dolinski suggests the electrical power distribution system of Claim 9, wherein the power transfer switch further comprises at least one auxiliary switch configuration coupled to the first and second circuit breakers that is configured to transmit a trip signal to the first circuit breaker of the first disconnect switch when the power transfer switch couples the second unit to the load (as disclosed by para.’s 0055 0084-0085—whereas a controller provides communication between the first and second units and executes instructions to selectively perform open and close operations; and the first and second circuit breakers for the system thereof—para. 0086), except, explicitly disclosing the configuration is a switch.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller as an auxiliary switch to transmit a trip signal to the first circuit breaker since it was known in the art that the automatic failover and redundant switching functions will be enhanced; whereas the controller further includes data storage so as to store, communicative link, and transmit tripping operations to various network elements for reliable operations.

Regarding Claim(s) 12; Dolinski discloses the electrical power distribution system of Claim 1, except, explicitly wherein the first unit comprises a first VFD motor starter and the second unit comprises a second VFD motor starter.  However, the system may be employed as an MCC in which the respective units comprise a VFD motor starter so as to enhance motorized racking with automatic controls, as set forth by para. 0082 while the variable frequency drives will reduce inrush currents and limit torque to protect the equipment and enhance the life thereof, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 16; Dolinski discloses the electrical power distribution system of Claim 1, wherein the electrical power distribution system, wherein the first and second units each further comprise a power disconnect assembly with extendable/retractable power stabs that move relative to a rear of the first and second units (as set forth by para.’s 0058-0062), respectively, to connect and disconnect from the power bus (to connect/disconnect from bus 203 via isolation connectors 205), wherein only a single one of the first and second units extend respective power stabs to connect to the power bus at any one time (as constituted by selective switching between the two units as already disclosed by para.’s 0065 and 0070-0073), and wherein the first unit comprise a lock that, when deployed, physically (a) locks the power disconnect assembly in at least one defined position associated with one or both (i) a retracted position associated with an electrically isolated state of the respective unit or (ii) an extended position associated with engagement with the power bus and an electrically active state (whereas the first unit comprises an interlock and isolated by motorized rack-out-- as set forth by para. 0079 and 0081). Except, Dolinski does not explicitly disclose a motor control center (MCC), and the second unit comprising a lock.  However, the system may be employed as an MCC so as to enhance motorized racking with automatic controls, as set forth by para. 0082 and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second unit with a lock whereas the controller 207 is connects the motorized rack-out mechanism—para. 0064, and another controller is provided for the same function—para. 0067; whereas the second lock will allow for redundancy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 17; Dolinski discloses the already modified electrical power distribution system of Claim 16, further comprising at least one interlock that is configured to allow a user to open one of the first unit or the second unit from the MCC only when a respective unit is in the electrically isolated state while allowing another one of the first unit or the second unit to be energized and power the load through the bypass unit (as already set forth).  


5.	Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Dolinski 2017/0237287) as applied to claim 1 above, in view of (Berkowitz 2001/0020834).
Regarding Claim 6; Dolinski discloses the electrical power distribution system of Claim 1, wherein the bypass unit and the first and second units are each configured to be insertable into and removable from spaced-apart compartments of a structure (as depicted by Fig.’s 1 and 8), and wherein the bypass unit and the first and second units each include an operator mechanism coupled to a respective user-accessible operator handle (as depicted by Fig.’s 14A), except, explicitly that is configured to be padlocked in an ON and OFF position.  However, Berkowitz—para. 0005 discloses unlocking a security padlock and operating handle to close/open a switch, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handle with a padlock since it was known in the art that a manual security means is employed to enhance safety and security of operator personel.

. 
Allowable Subject Matter
6.	Claims 4 is hereby deemed as allowed.

7.	Claims 2-3, 11, and 13-15, 19-20, and 35, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2; the electrical power distribution system of Claim 1, wherein the first and second units each further comprise a respective housing and a respective power disconnect assembly with extendable/retractable power stabs that independently move relative to the respective housing to connect to and disconnect from the power bus, and wherein the extendable/retractable power stabs of only one of the first unit or the second unit is permitted to be connected to the power bus at any one time.  Regarding Claim 3; the electrical power distribution system of Claim 1, wherein the bypass unit comprises a housing with a front wall, side walls and a closed rear wall and is devoid of power stabs, wherein the bypass unit connects to the power bus only through the first unit or the second unit whereby the bypass unit does not directly connect to theIn re: Robert A. Morris Serial No.: 16/911,557Page 3power bus, and wherein the first unit and the second unit electrically connect to the load only through the power transfer switch of the bypass unit.  Regarding Claim 11; the electrical power distribution system of Claim 1, wherein the first unit comprises a first motor starter and the second unit comprises a second motor starter, wherein the first unit is provided in a first housing enclosing the first disconnect switch and comprising a first power stab assembly with power stabs that are retractable and extendable relative to the first housing and the second unit is provided in a second housing enclosing the second disconnect switch and comprising a second power stab assembly with power stabs that are retractable and extendable relative to the second housing.
Regarding Claim 13; the electrical power distribution system of Claim 1, wherein the power transfer switch comprises a six-pole isolating switch, wherein the six-pole isolating switch comprises a first set of three switch contacts coupled to the first unit and a second set of three switch contacts coupled to the second unit to thereby allow the six-pole isolating switch to selectively couple the first unit or the second unit to the load. Regarding Claim 19; the electrical power distribution system of Claim 1, wherein the bypass unit, the first unit and the second unit are held in separate housings, wherein the bypass unit, the first unit and the second unit are configured to power a load with horsepower in a range of about 1/4 horsepower to 200 horsepower, and wherein the bypass unit has a closed front doorIn re: Robert A. Morris Serial No.: 16/911,557with a front operating switch handle coupled to an isolation switch of the power transfer switch.  Regarding Claim 20; the electrical power distribution system of Claim 1, wherein the power transfer switch of the bypass unit comprises a six-pole isolation switch defining a main switch body and at least one auxiliary switch attached thereto, and wherein the at least one auxiliary switch is configured to transmit and/or receive control signals to/from at least one of the first or second units.

Response to Arguments
8.	Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.  Regarding Claim 1; the applicant argues on page 1 that first and second units 201, 202 of Dolinski does not include a power transfer switch as claimed; and further it is argued that the applicant is unsure as to what cited structure corresponds to the bypass switch.  However, the applicant admits that the first and second units 201, 202 of Dolinski include transfer switch mechanisms 218 with internal switches 248,249, then argues the bypass unit is not coupled to the first and second unit(s) and the power transfer switch, as claimed.  Next, the applicant argues on page 2 that the interconnecting bus structure is in a housing behind the first and second units 201-202 and does not include a power transfer switch, as claimed and the applicant is unsure which structure corresponds to the bypass unit with the power transfer circuit.   As an initial matter, it appears the applicant is selectively summarizing disclosure, and portions of the cited rejection without properly referencing the actual citations and actual claim language as presented.  However, as best understood, the rejection cites on page 3, that as depicted by Fig.’s 6A-8—a bypass unit is defined by an autonomous redundant switch-200.  Further, it is noted that the claim only asserts in line(s) 4-7 the first and second unit(s) respectively comprise a disconnect switch configured to couple the power transfer switch NOT to comprise or include the power transfer switch, as suggested by the argument.  The office hereby notes that as set forth by para. 0065, the bypass unit-200 comprises first and second units, each having a center-off position to disconnect a load from source(s) a power bus-203, and further wherein a bus attachment 208 couples the power bus-203 to a power transfer switch-218; whereas para. 0049 further discloses 208-Fig. 6B in an isolated switch position/disconnect switch position relative to 218, and thus the first and second units comprise disconnect switches configured to couple the power bus to the power transfer switch as claimed.  It is hereby noted the power bus-203 is not required to be located within in any particular structural location and/or is not excluded from being located outside of the first and second modules—if so intended. The claim only requires the bypass unit-200 to comprise the power transfer switch-218 without any required structural location of the bypass unit relative to the first and second units and without asserting the bypass unit being locating in any housing(s) or separate compartment(s) etc; and the first and second units each comprise a disconnect switch, in which the disconnect switch (asserted without any particular structural attributes) is configured to couple the power bus-203.  As such, the rejection of claim 1 is hereby maintained.  Regarding Claim 9; the applicant recites asserted claim language, but does not readily present any structural arguments as to why the structure is distinguished over the corresponding citations, as rejected.   Regarding Claim 12; the applciant argues on page 8 that Dolinski discloses motor rack in/out but does not discuss motor starters.  However, the office hereby notes that the applciant has not provided any rationale as to why the cited motorized racking of the respective first and second unit will not operate as intended when employed with motors starters.  Further, even Berkowitz(already of record) discloses that it is known for an electric motor as a start motor driven open, closed, and reversed with a circuit breaker and motor overload protection—para. 0105—para. 0101, turned on/off including dynamic braking under control of a microcontroller—para. 0058, variable motor and speed—para. 0023 and/or a motor power switching circuit selectively applying power to an electric motor to drive a switch to open and closed position at different speeds and torque in continuous or incremental movements depending on conditions determined by microcontroller and sensor inputs—as set forth by abstract, and thus the automatic racking operation using an equipped motor may be accomplished with enhanced controls and motor protection.  Regarding Claim(s) 16-17; the applicant argues on page 9 that the second unit of Dolinski will cannot comprise a lock since the power stabs are inside a compartment and not extended.  However, the office notes that claim 16 asserts the limitation relative to an or-condition that may only require a retracted position.  Regarding Claim(s) 2-3, 11, and 13-15, and 19-20 are hereby deemed as allowable; and claim 4 is deemed as allowed.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835